DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted a response on 4/21/2021 to the office action mailed on 1/29/2021.  The status of the claims are as follows.

Claim Rejections - 35 USC § 102
3.	Claims 1, 3-4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2)  as being anticipated by (US 2010/0197530 A1) to Gupta et al.  (hereinafter Gupta).
The above noted rejections are hereby withdrawn.  

Claim Rejections - 35 USC § 103
4.	Claims 1, 3-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0197530 A1) to Gupta et al.  (hereinafter Gupta).
The above noted rejections are hereby withdrawn.  


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0197530 A1) to Gupta et al.  (hereinafter Gupta) in view of the teachings of (US 2017/0362489 A1) to Jackson et al.  (hereinafter Jackson).
The above noted rejections are hereby withdrawn.  

6.	Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0197530 A1) to Gupta et al.  (hereinafter Gupta) in view of the teachings of (US 2017/0362489 A1) to Jackson et al.  (hereinafter Jackson).
The above noted rejections are hereby maintained.  

Response to Arguments
7.	Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive regarding the 103 rejections.  The rejection of Gupta under 102/103 has been withdrawn in view of the Applicants arguments and claims 3 and 4.  Jackson is directed toward friction reducing fracturing fluids.  Gupta and Jackson are both directed toward fracturing fluids that are capable of friction reducing and therefore are analogous art.   Jackson teaches at paragraph [0010] that fracturing applications typically contain polyacrylamides as friction reducers.  Jackson teaches at paragraph [0015] that the polyacrylamide emulsion injected into the formation during fracturing may be partially hydrolyzed, which enhances oil recovery.  Jackson teaches at paragraph [0049] that in addition to alkyl ether sulfate salts that other surfactants may be added having an HLB balance greater than 10 and being made of ethoxylated octyl and nonyl phenols.   Jackson teaches at paragraph [0054] that the surfactants can include nonionic surfactants that include EO and PO block copolymers.  Jackson teaches at paragraph [0062] that there may be 1-10 EO units that reads on 8-25 EO units.

Allowable Subject Matter
8.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant may amend AF under the AFCP program to amend the claims to incorporate claims 3 and 4 into claim 1.

9.	The following is a statement of reasons for the indication of allowable subject matter:    The prior art does not teach the friction reducer comprising a polymer and a surfactant of tristyphenol ethoxylate.
  
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766